DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
The Applicant argues, Yen does not disclose identify off-axis signals from the plurality of signals by comparing the DAX-suppressed right subaperture and the DAX-suppressed left subaperture,  wherein the identification of the off-axis signals is distinct from the generation of the DAX-suppressed right subaperture and the generation of the DAX-supressed left subaperture.
	The Examiner disagrees, Yen discloses, identify off-axis signals from the plurality of signals by comparing the DAX-suppressed right subaperture and the DAX-suppressed left subaperture (Abstract; “These techniques use dual apodization or weighting strategies that are effective in removing or minimizing clutter and efficient in terms of computational load and hardware/software needs…This dual apodization allows for determination of the amount of mainlobe versus clutter contribution [off-axis signals] in a signal by cross-correlating [comparing] RF data acquired from two apodization functions”; 0041; “According to the present disclosure, an approach to removing clutter is to distinguish the mainlobe dominated signals from clutter signals by developing two point spread functions using two different apodization functions.”; 0059; by using cross correlation one can distinguish between signals coming from a mainlobe and clutter signals.; [The two apodization functions refer to first apodization function directed to dataset RX1 (i.e DAX suppressed right subaperture) and the second apodization function directed to the dataset RX2 (i.e. DAX suppressed left subaperture). Off-axis signals are seen as clutter and cross-correlating is seen as comparing the two apodization functions. Cross-correlating is used to determine the amount of mainlobe versus clutter; therefore, by comparing the two apodization functions identification of off-axis signals is acquired. Therefore, Yen discloses, identifying off-axis signals from the plurality of signals by comparing DAX-suppressed right subaperture and the DAX-suppressed left subaperture.]), wherein the identification of the off-axis signals is distinct from the generation of the DAX-suppressed right subaperture and the generation of the DAX-supressed left subaperture. ([Yen further discloses, see re-produced Fig. 1 below: The identification of the off-axis signals is distinct since the generation of the DAX-suppressed right subaperture is at step 104, generation of the DAX-suppressed left subaperature is at step 106, and identification of the off-axis signals, which is after step 104 and 106, is seen as step Performing a threshold operation on each correlation value 114.; Yen discloses the process of identification of off-axis signals by using cross correlation in paragraph 0035; “In the cross correlation matrix, the high cross correlation close to 1 implies the main lobe signal and the low or negative cross correlation means clutter region. Utilizing this property, the threshold can be set to zero or an arbitrary value close to zero to suppress undesired clutter.”; In the cross correlation matrix, off-axis signals are identified which is also seen to teach the distinction from the generation of the DAX-suppress right and left subaperture.])

    PNG
    media_image1.png
    864
    609
    media_image1.png
    Greyscale

Therefore, it is determined that Yen discloses the argued limitation. 
Regarding claims 2-12 and 14-19 the Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Claim Objection
Claim 13 recites, “generating a dual apodization with cross-correlation (DAX)-suppressed right subaperture using the first right subaperture and the second right subaperature”, which should recite, subaperture”.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-6 and 15-18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3 and 15 recite, “wherein the noise image layer comprises an image layer formed of only signals representative of noise in the image.” The specification recites in paragraph 0009; “wherein the noise image layer comprises an image layer formed of isolated signals representative of noise in the image.” as well as 0013; “layer based on a relationship that includes the right and left subapertures, wherein the noise image layer comprises an image layer formed of isolated signals representative of noise in the image.” In particular, the specification only mentions a noise image layer with respect to isolating signals. The paragraphs above of the specification appear to use isolated signal representative 
Claims 5 and 17 recite, “wherein the tissue image layer comprises an image layer formed of only signals representative of tissue in the image” The specification recites in paragraph 0009; “the processor is configured to generate a tissue image layer based on a relationship that includes the right and left subapertures, the image, and the clutter reduction mask, wherein the tissue image layer comprises an image layer formed of isolated signals representative of tissue in the image” as well as paragraph 0013; “wherein the tissue image layer comprises an image layer formed of isolated signals representative of tissue in the image.” as well as paragraph 0094 states, “the tissue image layer 910 isolates only those signals generated from on-axis signals,” In particular, the specification only mentions a tissue image layer with respect to isolating signals. The paragraphs above of the specification appear to use isolated signals representative of a tissue in the image. Isolated signals representative of tissue in the image is not seen as “of only signals representative of tissue in the image”.
Claims 6 and 18, recite, “wherein the lumen image layer comprises an image layer formed of only signals representative of a body lumen in the image” The specification recites in paragraph 0009; “the processor is configured to generate a lumen image layer based on the tissue image layer and the clutter reduction mask, wherein the lumen image layer comprises an image layer formed of isolated signals representative of a body lumen in the image.” as well as paragraph 0013; “generating a lumen image layer based on the tissue image layer and the clutter reduction mask, wherein the lumen image layer comprises an image layer formed of isolated signals representative of a body lumen in the image”. In particular, the specification only mentions a lumen image layer with respect to isolating signals. The paragraphs above of the specification appear to use isolated signal representative of a body lumen in the image. Isolated signals representative of a body lumen in the image is not seen as “of only signals representative of a body lumen in the image”.
The claims maybe appear to be attempting to apply isolating into words of claim language. One of skill or ordinary skill would not look at these factors in the claims and in the specification and be able to see that the applicant had possession of the invention at the time of filing. The examiner is merely attempting to rectify the claims with what is being done in the specification, but without showing what is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yen et al (US 2009/0141957 A1, Filed 2008-10-30, hereinafter “Yen”).
Regarding claim 1 and 13, Yen discloses, an ultrasound imaging system (Abstract), comprising:
an array of acoustic elements configured to transmit acoustic energy (0038; “In a point target simulation, using a linear array with 128 elements with element pitch…and a transmit frequency of 5 MHz) into an anatomy”; 0033; “These techniques can dramatically improves contrast-to-noise ratio (CNR) allowing for easier detection of low contrast targets such as breast and prostate lesions.”) and receive echoes corresponding to the transmitted acoustic energy; and (0046; “Echoes are collected from the same 64 elements, as described at 102.”)
a processor in communication with the array and configured to (0046; “DAX processed image”, It is inherent to have processor to perform the function of processing an image): 
activate the array to perform a scan sequence to obtain a plurality of signals; (0046; An aperture (or subaperture) (e.g., with 64 elements) transmits a focused beam into the target. Echoes are collected from the same 64 elements)
generate an image based on the plurality of signals (Fig. 2B);
(see re-produced Fig. 3 below) , a first left subaperture, and a second left subaperture (see re-produced Fig. 3 below); (0046; In receive, beamforming can be performed using a first apodization function to create dataset RX1, as described at 104…Likewise, a second apodization function can be used to create dataset RX2, as described at 106)

    PNG
    media_image2.png
    795
    938
    media_image2.png
    Greyscale

generate a dual apodization with cross-correlation (DAX)-suppressed right subaperture using the first right supaperture and a second right subaperture (see re-produced Fig. 3 above); 
generate a DAX-subpressed left subaperture using the first left subaperture and a second left subaperture.(see re-produced Fig. 3 above); 
([0045]; “dual apodization with cross-correlation (DAX), in accordance with exemplary embodiments of the present disclosure”; [0046; “Detailed steps to acquire a DAX processed image as in method 100 are as follows: 1) An aperture (or subaperture) (e.g., with 64 elements) transmits a focused beam into the target. Echoes are collected from the same 64 elements, as described at 102. 2) In receive, beamforming can be performed using a first apodization function to create dataset RX1, as described at 104. 3) Likewise, a second apodization function can be used to create dataset RX2”; [therefore it is seen that DAX suppresses right subaperture using the first right supaperture and a second right subaperture and left subaperture using the first left subaperture and a second left subaperture.]; see re-produced Fig. 3 above)
identify off-axis signals from the plurality of signals by comparing the DAX-suppressed right subaperture and the DAX-suppressed left subaperture (Abstract; “These techniques use dual apodization or weighting strategies that are effective in removing or minimizing clutter and efficient in terms of computational load and hardware/software needs…This dual apodization allows for determination of the amount of mainlobe versus clutter contribution [off-axis signals] in a signal by cross-correlating [comparing] RF data acquired from two apodization functions”; 0041; “According to the present disclosure, an approach to removing clutter is to distinguish the mainlobe dominated signals from clutter signals by developing two point spread functions using two different apodization functions.”; 0059; by using cross correlation one can distinguish between signals coming from a mainlobe and clutter signals.; [The two apodization functions refer to first apodization function directed to dataset RX1 (i.e DAX suppressed right subaperture) and the second apodization function directed to the dataset RX2 (i.e. DAX suppressed left subaperture). Off-axis signals are seen as clutter and cross-correlating is seen as comparing the two apodization functions. Cross-correlating is used to determine the amount of mainlobe versus clutter; therefore, by comparing the two apodization functions identification of off-axis signals is acquired. Therefore, Yen discloses, identifying off-axis signals from the plurality of signals by comparing DAX-suppressed right subaperture and the DAX-suppressed left subaperture.]), wherein the identification of the off-axis signals is distinct from the generation of the DAX-suppressed right subaperture and the generation of the DAX-supressed left subaperture.([Yen further discloses, see re-produced Fig. 1 below: The identification of the off-axis signals is distinct since the generation of the DAX-suppressed right subaperture is at step 104, generation of the DAX-suppressed left subaperature is at step 106, and identification of the off-axis signals, which is after step 104 and 106, is seen as step Performing a threshold operation on each correlation value 114.; Yen discloses the process of identification of off-axis signals by using cross correlation in paragraph 0035; “In the cross correlation matrix, the high cross correlation close to 1 implies the main lobe signal and the low or negative cross correlation means clutter region. Utilizing this property, the threshold can be set to zero or an arbitrary value close to zero to suppress undesired clutter.”; In the cross correlation matrix, off-axis signals are identified which is also seen to teach the distinction from the generation of the DAX-suppress right and left subaperture.])

    PNG
    media_image1.png
    864
    609
    media_image1.png
    Greyscale

(0006; “one way to improve CNR is to reduce sidelobe and clutter levels by applying a weighting”; 0015; “These techniques use dual apodization or weighting strategies that are effective in removing or minimizing clutter and efficient in terms of computational load and hardware/software needs.”; 0087; “This cross-correlation matrix serves as a pixel-by-pixel weighting function which will be multiplied to the minimum or to the sum of the two data sets.”; 0054; “After thresholding, this matrix becomes the weighting matrix which can be multiplied to the combined RF data at each sample.”; (0060; The cross- correlation coefficient at each image sample is calculated to generate a matrix, and this matrix becomes the weighting factor. By summing data from these two receive apertures, the same data is obtained as from a uniformly weighted receive aperture. This RF data will then be weighted by the cross-correlation matrix.”; [Generating a clutter reduction mask based on identified off-axis signals is seen as multiplying the resulting cross-correlation matrix by the combined RF data seen in step 114 in re-produced Fig. 1 above (i.e. weighting the matrix)]) 
apply the clutter reduction mask to the image to generate a masked image; and (0050; “The cross-correlation matrix 215 is multiplied to the combined RF data 214 [Step 114] to provide a DAX RF data image 217 [DAX RF data image is seen as a masked image].”)
output the masked image to a display (Display 322) in communication with the processor. (0051; “The data sets (RX1, RX2) can (i) be combined…, and (ii) provided to a cross-correlator/thresholder…. The signals …. can then be multiplied…to form a DAX image 316. The DAX image …can (optionally) undergo further processing, e.g., as at filter…., to produce a display image…”

Regarding claim 2 and 14, Yen further discloses, wherein the scan sequence comprises a plurality of transmit-receive pairs associated with the acoustic elements of the array, (0051; “The system 300 can include an array 302 (e.g., of ultrasound transducers/receivers) and a plurality of delay devices (e.g., delay lines or phase delays) 304, each couples to an element of the array 302”)
wherein the plurality of signals corresponds to the plurality of transmit-receive pairs, (0059 and 0060)
(see re-produced Fig. 3 and 5 below)
wherein the first left subaperture  comprises a third portion of the transmit-receive pairs and the second left subaperture comprises a fourth portion of the transmit-receive pairs, wherein the third portion of the transmit-receive pairs and the fourth portion of the transmit- receive pairs are interleaving. (see re-produced Fig. 3 and 5 below)



    PNG
    media_image3.png
    638
    860
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    795
    938
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable oven Yen, as applied to claim 1 above, in view of Yamanaka et al (US 2020/0008784 A1, Foreign Priority Date 2018-07-05, hereinafter “Yamanaka”).	
Regarding claim 7, Yen discloses all the elements above in claim 1, further Yen discloses, wherein the left subaperture and the right subaperture are part of an aperture (0046; “An aperture (or subaperture) (e.g., with 64 elements) transmits a focused beam into the target.”), 
However, Yen fails to teach the following taught by Yamanaka, and wherein the aperture comprises an axis. (Figure 10 below below)

    PNG
    media_image4.png
    598
    507
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skilled in the art before the effect filing date of the claimed invention to have modified Yen apertures to be configured to comprise of an axis taught by Yamanaka. Doing so would provide a plurality of images with different reception angles (0004).

Regarding claim 8, Yen as modified discloses all the elements above in claim 7; however, Yen fails to disclose the following taught by Yamanaka, wherein the left subaperture (Sub-reception aperture 81) is spatially associated with a left side of the axis of the aperture and the right subaperture (Sub-reception aperture 83) is spatially associated with a right side of the axis of the aperture. ([The left and right subapertures identify below in Figure 10 are seen as spatially associated with its respective side of the axis of the aperture. Refer to figure 10 highlighted below])

    PNG
    media_image5.png
    598
    507
    media_image5.png
    Greyscale

It would have been obvious to a person of ordinary skilled in the art before the effect filing date of the claimed invention to have modified Yen apertures to be configured to comprise of an axis with a left and right subaperture taught by Yamanaka. Doing so would provide a plurality of images with different reception angles (0004).

Regarding claim 9, Yen as modified discloses all the elements above in claim 7; however, Yen fails to disclose the following taught by Yamanaka wherein the aperture is associated with an angular portion of a circumference of the array. (refer to figure 10 highlighted below)

    PNG
    media_image6.png
    600
    509
    media_image6.png
    Greyscale

It would have been obvious to a person of ordinary skilled in the art before the effect filing date of the claimed invention to have modified Yen apertures to be configured to comprise of aperture associated portion of the circumference of an array taught by Yamanaka in figure 10 above. Doing so would provide a plurality of images with different reception angles (0004).

Regarding claim 10, Yen as modified discloses all the elements of claim 7, Yen further discloses, wherein the off-axis signals are generated from ultrasound energy reflected from objects that are away from the axis of the aperture. (0005; “The goal of beamforming is to focus ultrasound energy to one location only, but this is not truly achievable with standard delay and sum beamforming. This gives rise to off-axis sidelobes and clutter. These sidelobes or clutter inherent in ultrasound imaging are undesirable side effects since they degrade image quality by lowering CNR and the detectability of small targets.”)

Regarding claim 11, Yen as modified discloses all the elements of claim 7 above, Yen further discloses, wherein the aperture is formed of a plurality of transmit-receive pairs of the scan sequence. (Claim 21; “the system comprising: an array of ultrasound transducer/receiver elements…”) 
wherein each of the plurality of transmit-receive pairs is associated with a transmit element of the aperture and a receive element of the aperture, (Claim 21; “… a plurality of delay devices, each couples to an element of the array; two or more summers for combining data from alternating groups of elements, the two or more summers being configured and arranged to form first and second data sets RX1 and RX2”)
wherein the right subaperture is formed of a first portion of the plurality of transmit receive pairs representative of all of the transmit elements of the aperture and a portion of the receive elements of the aperture, and (0060; “FIG. 5d is an illustration of a pair of receive apertures with a pitch of one wavelength .lamda.. RX1 uses an alternating pattern of 2 elements on, 2 elements off”; Refer to figure 5d-RX1 forms a first portion.”; Refer to Fig. 5 highlighted below)
wherein the left subapertures is formed of a second portion of the plurality of transmit receive pairs representative of a portion of the transmit elements of the aperture and all of the receive elements of the aperture. (0060; “RX2 uses the opposite alternating pattern of 2 elements off, 2 elements on.; Refer to figure 5d-RX2 forms a second portion”; Refer to Fig. 5 highlighted below)

    PNG
    media_image7.png
    417
    602
    media_image7.png
    Greyscale


Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable oven Yen, as applied to claim 1 above, in view of US Patent Eberle et al (US 7,226,417 B1, Filed 1996-09-13, hereinafter “Eberle”). 
Regarding claim 12, Yen discloses all the elements of claim 1 above, but fails to disclose the following taught by Eberle further comprising an intravascular ultrasound (IVUS) imaging catheter (Claim 1; “An intravascular ultrasound transducer assembly for facilitating providing images from within a vessel”), and wherein the array of acoustic elements is positioned around a perimeter of the IVUS imaging catheter. (see re-produced Fig. 4 below-element 8)

    PNG
    media_image8.png
    453
    554
    media_image8.png
    Greyscale

It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Yen acoustic elements to be positioned around a perimeter of the IVUS device a common method in the field of the endeavor taught by Eberle. Doing so would accommodate the space limitations of blood vessels (Col. 6, lines 12-14). 

Regarding claim 19, Yen as modified disclose all the elements above in claim 12, Eberle further discloses, wherein the IVUS imaging catheter is configured to be positioned within a blood vessel, (Col 1 lines 52-66; “a new technique has been developed for obtaining information about coronary vessels and to view the effects of therapy on the form and structure of a site within a vessel rather then merely determining that blood is flowing through a vessel. The new technique, known as Intracoronary/Intravascular Ultrasound (ICUS/IVUS), employs very small transducers arranged on the end of a catheter which provide electronic transduced echo signals to an external imaging system in order to produce a two or three-dimensional image of the lumen, the arterial tissue, and tissue surrounding the artery. These images are generated in substantially real time and provide images of superior quality to the known x-ray imaging methods and apparatuses. Imaging techniques have been developed to obtain detailed images of vessels and the blood flowing through them”; Claim 1; “An intravascular ultrasound transducer assembly for facilitating providing images from within a vessel, the intravascular ultrasound transducer assembly comprising: a flexible elongate member dimensioned for insertion within a blood vessel”)
wherein the anatomy comprises the blood vessel such that the anatomy is positioned outside of the array of acoustic elements. (Col 15 lines 55-59; “ultrasound transducer assembly embodying the present invention is on the order of a fraction of a millimeter to several millimeters in order to fit within the relatively small cross-section of blood vessel”; Claim 1; “An intravascular ultrasound transducer assembly for facilitating providing images from within a vessel, the intravascular ultrasound transducer assembly comprising: a flexible elongate member dimensioned for insertion within a blood vesse”)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified Yen acoustic elements to be positioned around a perimeter of the IVUS device a common method in the field of the endeavor taught by Eberle. Doing so would accommodate the space limitations of blood vessels (Col. 6, lines 12-14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/N.A.R./Examiner, Art Unit 3793           

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793